WALTER M. ELSWICK, Judge.
The record of this claim was referred to this court by the state road commission, with recommendation for the payment of $87.62, which recommendation is supported by the approval of the attorney general. It appears from the record of the claim' presented that on the 17th day of January, 1941, at about seven o’clock A. m.? a collision occurred between a state road commission truck and claimant’s car at an intersection of U. S. routes 19 and 21 with a side road, about two miles from Fayette-ville, West Virginia. It appears from the record that claimant’s car was not going over thirty-five miles per hour at the time of the collision and that the state road truck, without using precaution, backed out of the road intersection into the main highway directly in the path of claimant’s car, without giving any warning. It appears from the record that several investigations were made by officials and employees of the road commission. Claimant’s car was a 1937 model Ford. He sustained damages to his car from the collision as shown by an itemized statement made by King Coal Chevrolet Company of Oak Hill, West Virginia, as follows: Damage to left door, left quarter panel, left running board, left rear fender, hub cap, right door, right rear fender, right running board. Said statement shows the costs of making repairs aggregated the sum of $87.62. From the record it appears that the driver of the state road truck was at fault and that the claim should be paid.
Therefore, we recommend payment to the claimant of the sum of eighty-seven dollars and sixty-two cents ($87.62).